 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDIf the majority of the employees in the above voting group casttheir ballots for the Petitioner, they will be taken to have indicatedtheir desire to be part of the over-all system-wide operating andmaintenance unit, and the Petitioner may bargain for such employeesas part of the existing unit.[Text of Direction of Election omitted from publication in thisvolume.]CHAIRMAN HERZOG and MEMBER PETERSON took no part in the con-sideration of the above Decision and Direction of Election.HAL W. PADGETT, J. D. PADGETT ANDMRS. E.R. MCDUFF, D/B/A PADG-ETT PRINTINGAND LITHOGRAPHING COMPANYandAMALGAMATEDLITHOGRAPHERS OF AMERICA,LOCAL UNIONNo. 35,CIOandDALLASPRINTING PRESSMEN AND ASSISTANTS,LOCAL UNION No. 56, AFL,PETITIONERS.Cases Nos. 16-RC-929 and 16-RU-958.-October 09,1952Decision and Direction of ElectionsUpon petitions duly filed 1 under Section 9 (c) of the National LaborRelations Act, a consolidated hearing was held before Willis C. Darby,Jr., hearing officer .2The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.3Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Peterson].1We find no merit in the Employer's contentionthat the petitionsare invalid becauseno specific amount was placed in the spaces provided in the petition form for indicatingthe numberof employeessupporting each petition ; and no answer was given,with respectto one of the petitions,that a request for recognition was made to the Employer.Thesetechnical defects,which wereremedied before or during the hearing and which did notprejudice the Employer,constituteno ground for dismissal.Petco Corporation, NewOrleans Division,98 NLRB 150;Advance Pattern Company,80NLRB 29.2The Employer contends that the assignmentof the hearing officerto this investigationviolated the AdministrativeProcedureAct (Public Law 404, 79thCong.,Chap. 324;5U. S. C. A., Sec. 1001, et seq.).We findno merit in this contention,as section 5 ofthat act doesnot applyto the instant representation proceedings.Accordingly,the conductof the hearingby an individual who has not qualifiedas a hearing examiner under section5 (c) of thatact wasnot improper.Cf.Nicholson Transit Company,89 NLRB 1278.3We reject the Employer's claim that the hearing officer was biased in limiting theEmployer's cross-examination of a witness.The record shows that the hearing officercurtailed such cross-examination in order to limit the testimony to relevant matters.His rulingwas thereforeproper.SeeRavenna Arsenal, Inc.,98 NLRB 1. Nor do weagree with the Employerthat the hearingofficer improperly denied its request for acontinuanceto permit preparationon the issue of the inclusion or exclusion of certainjob classifications from the appropriate unit. In this regard,the record shows that theEmployer hadfull opportunityto present all relevant evidence in support of its positionon this issue,and that itdid in fact present such evidence.The De Laval SeparatorCompany,97NLRB 544 ;BlatzBrewing Company,94NLRB 1277.101 NLRB No. 27. PADGETT PRINTING AND LITHOGRAPHING COMPANY145Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act 42.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act .54.The appropriate units :The Lithographers (Petitioner in Case No. 16-RC-929) seeks acraft unit of lithographic production employees; and the Pressmen(Petitioner in Case No. 16-RC-958) seeks a craft unit of all letterpressdepartment employees.The Employer contends that only a plant-wide unit is appropriate. It takes the position, however, that if aunit or units be established on less than a plant-wide basis, the fol-lowing alternate units may be appropriate : (1) All employees inthe composing, lithography, and letterpress departments; or (2) allemployees in the lithography and letterpress departments.The par-ties are also in dispute as to the unit placement of certain categoriesof employees.There is no history of collective bargaining at theEmployer's plant.The Board has frequently held that, because of the differences inthe skills and techniques required in the performance of lithographicwork on the one hand, and letterpress work on the other, separate unitsof these employees may be appropriate, in the absence of unusual cir-cumstances.No such unusual circumstances here exist.The recordshows that the employees sought by the Lithographers have dutiesand functions similar to those of employees in traditional lithographicunits we have previously found appropriate; 6 that they perform theirwork in a separate area of the plant; and that theyare under sep-arate supervision.Likewise, the workers sought by the Pressmenhave duties and functions similar to those traditionally performed by4The Employer furnishes goods or services annually valued in excess of$50,000 topublic utilities,airlines,and concerns shipping more than$25,000 worth of goods annuallyin interstate commerce.We find, therefore,contrary to the Employer's contention, thatthe Employer is engaged in commerce within the meaning of the Act and that it willeffectuate the policies of the Act to assert jurisdiction herein.Hollow Tree Lumber Co.,91 NLRB 635;Hamilton Photo EngravingCo., 93 NLRB 175.The Employer argued that this proceeding should be dismissed in the absence of specificrecord proof with respect to (1) the Petitioners'compliance with Section 9 (f), (g),and (h)of the Act;and (2)the Petitioners'showing of interest.It is well settled,however, that both points referred to in this argument are matters for administrativedetermination by the Board.As the Board is satisfied that the Petitioners have compliedwith the affidavit filing requirements and have made an adequate showing of interest intheir respective proposed units, the Employer'smotion to dismiss on the grounds abovestated is deniedN. L. R.B. v. Red RockCo., 187 F. 2d 76 (C. A.5) ;PacificGas andElectric Company,97 NLRB 1397;0. DJennings&Company,68 NLRB 5166Court Square Press, Inc.,92 NLRB 1516; JohnsonPrinting,Inc,92 NLRB 1426;Ditto Pi ess,Inc.,93 NLRB 733 ;Ewing Printing Company,85 NLRB 237. 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDmembersof the craft engaged in letterpress work; 7 and that they tooperform their workin a separateplant area and are under separatesupervision.There is no interchange of personnel between the press-men ofthe two departments.Although their respective helpers doassist each other on occasion, we do not deem this a sufficient reasonfor combining the two groups into one unit.Nor do we believe thatthe composing room employees, whose skills are dissimilar to thoseof the employees here sought to be represented, should be included ineither grouping."Accordingly, we find that separate units confinedto (1) lithographic workers and (2) letterpress workers may appro-priately be established.There remain for consideration certain questions as to the inclusionor exclusion of particular categories of employees in each unit.The parties are in agreement that the unit of lithographic produc-tion employees should include the pressmen, their helpers,cameramen,platemakers, and layout-opaquing employees.However, the Em-ployer would include, and the Lithographers would exclude, proof-readers,composition-reproductionproofreaders,varitypists,andpaper cutters.The record shows that these employees work underdifferent supervision and have duties and functions dissimilar to thoseof lithographic workers.Accordingly, we shall exclude the forego-ing disputed categories from the lithographic unit .9The parties are also in agreement with respect to the general com-position of the letterpress unit, but are in dispute with respect to thelockup man and the washup man, both of whom the Employer wouldinclude in the unit and the Pressmen would exclude 10The lockupman assembles type into forms, assists the pressman in fitting the formsto the presses, and makes adjustments on the forms while they are inthe presses.As the lockup man is engaged in work which in consid-erablemeasure involves skills and duties usually associated withletterpressmen, we shall include him in the unithThe washup mancleans the presses and performs janitorial duties in the letterpress de-partment.Although lie is under the same supervision as the letter-pressmen in the unit, unlike the included categories of workers, heexercises no craft skills.We shall therefore exclude the washupman.127 Southwest Tablet Manufacturing Company,93 NLRB 278;Ditto Press, Inc.,supra;Webb-Linn Printing Company,95 NLRB 1488.8 SeeDitto Press, Inc., supra;Pacific Coast Association of Pulp and Paper Mfrs.,94NLRB 477.9 Ditto Press,Inc., supra;Campbell Offset PrintingCo., 92 NLRB 1421 ;Ewing PrintingCompany, supra.ioTheEmployer also sought to include in the letterpressmen unit stock cutters, who areunder the supervision of the plant superintendent and perform duties similar to those ofthe paper cutters, whom we have excluded from the lithographic unit.We shall thereforeexclude the stock cutters.IlWebb-Linn Printing Company,95 NLRB 1488.11Southwest Tablet Manufacturing Company,93 NLRB 278. NESCO, INC.147We find that the following employees of the Employer at its Dallas,Texas, plant, constitute separate units appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act:(1)All lithograhic production employees, including offset press-men and their helpers, cameramen, platemakers, and layout-opaquingemployees, but excluding proofreaders, composition-reproductionproofreaders, varitypists, paper cutters, and all other employees, andsupervisors as defined in the Act.(2)All letterpressmen and their helpers, including the lockup man,but excluding the washup man, stock cutters, and all other employees,and supervisors as defined in the Act.[Text of Direction of Elections omitted from publication in thisvolume.]NESCO, INC.andUNITED BROTHERHOOD OF CARPENTERS AND JOINERS OFAMERICA, LOCAL #904, A. F. L., PETITIONER.Case No. 13-RC-2747.October 29, 1952Decision and Direction of ElectionsUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before George Squillacote, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Styles and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.!? The Employer and Fabricated Metal and Enamelware Workers' Union,Federal LaborUnion No. 23237, hereinafter called the Enamelware Workers, an Intervenor herein, en-tered into a contract covering production and maintenance employees at the Employer'splant, including employees involved herein, effective from October 18, 1951, to October 18,1952, and thereafter from year to year in the absence of a 60-day notice before any ex-piration date.As the Petitioner filed its petition on May 16, 1952, before the automaticrenewal date of the contract, and as the contract has already terminated, we find, contraryto the contention of the Employer and the Enamelware Workers, that the contract is nobar to this proceeding.Krueger Sentry Gauge Co., and Krueger Metal Products, Inc.,98NLRB 420:Slaenango Pottery Company,85 NLRB 490.101 NLRB No. 42.242305--33-11